DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 02/14/2022 is acknowledged. The amendment includes claims 1, 9-11 and 17 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Shao).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9-11, 13 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Pub. No. 2006/0031094 A1) in view of Shao et al. (U.S. Pub. No. 2007/0156557 A1).
Regarding claim 1, Cohen teaches a method for managing and processing database records, the method comprising: 
maintaining, by a records management and processing system, a plurality of records in a database, each record of the plurality of records comprising a record of a healthcare service provided to a consumer by a healthcare service provider of a plurality of healthcare service providers  (a centralized medical data management system manage medical information relating to user-subject provided by healthcare provider, paragraph [0007]-[0010], paragraph [0015], paragraph [0039], paragraph [0069]) and identifying at least one required action by at least one responsible entity of a plurality of responsible entities, wherein each responsible entity comprises a third-party payor for healthcare services (paragraph [0054], paragraph [0070], payor entity may access medical data management system to perform a variety tasks associated with the payor entity; accessing data represent subject information for a plurality of subject-user’s in the system to evaluate possible treatment, determine quality of care guidelines, or providing responses to healthcare provider’s payment request, noted, the payor entity is interpreted as a third-party payor for healthcare services and ‘providing responses to healthcare provider’s payment request’ is interpreted as at least one required action by at least one responsible entity of a plurality of responsible entities); and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of the plurality of responsible entities (medical data management system is centralized data management system for subject-users, healthcare provider-users and payor entity-users, paragraph [0007]-[0010], [0015]-[0016]);
defining, by the records management and processing system, one or more rules, each rule comprising one or more conditions for processing one or more records of the plurality of records and at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule (limiting access to medical information based on user roles, paragraph [0059], noted, access right and restriction to access data is interpreted as rule comprising one or more conditions for processing one or more records of the plurality of records; authorized payor entity may able to access and review payment request information submitted to payor entity by one or more healthcare providers based on access rights and restriction allocated by the system, paragraph [0169], [0172], [0174], [0179], line 14-20, noted, as payor entity allow to access the data based on access rights and restriction (satisfying access rights and restriction to be authorized accessing data, which read on satisfaction of the one or more conditions of the rule), the payor entity may access, generate or customize reports, noted, whether the payor entity gains access right to access data that would affect the payor entity to access ,generate or customize reports, which read on at least one associated action to affect processing of the one or more records upon satisfaction of the one or more conditions of the rule as claimed).
Cohen does not explicitly disclose:
defining, by the records management and processing system, a model related to and defining processing conditions for the records, wherein the model comprises one of a propensity model defining an estimate of a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time or a sensitivity model defining a probability of successfully completing processing of a record when a given action of set of actions are performed;
generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records;
applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions; 
wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records in the one or more predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; 
and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records.
Shao teaches: 
defining, by the records management and processing system, a model related to and defining processing conditions for the records, wherein the model comprises one of a propensity model defining an estimate of a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time or a sensitivity model defining a probability of successfully completing processing of a record when a given action of set of actions are performed (paragraph [0116], predictive model estimates may be used: one that estimate the probabilities the probability that the account cures will intervention and another estimates the account cures without intervention, respectively);
generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records (paragraph [0047], [0062], [0125], once the predictive model has been trained, the models are used with current delinquent debt account information to make prediction about current debt accounts; the predictive model for estimating the value of delinquent debt account is used to prioritize resources for contacting debtors; the delinquent debt predictive model predicts the percentage likelihood of collecting on delinquent debt; multiplying the likelihood of collections times the face value of the debt produces the expected value of the delinquent debt; the calculation of the expected value of the delinquent debt also consider the net-present value of the debt, based on an estimate of how long it will take for the debt to be paid);
applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions (paragraph [0042], [0117], [0123]-[0124], allowing actions to follow from the outcome of the resolution of the rules; the probability to pay given an action or without an action is used as measure for collection agency; once the most desirable action for each account is chosen and the associated value computed, the account can consequently be ranked by incremental benefit, this incremental benefit ranking determines queues to be worked by collection specialists); 
wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records in the one or more predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records (paragraph [0042], [0151]-[0153], allowing actions to follow from the outcome of the resolution of the rules; assigning an account number and each column represents a simple or complex action; the maximum value indicates the desirable action; also see paragraph [0123]-[0124]); 
and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records (paragraph [0123], once the most desirable action for each account is chosen and the associated value computed, the account can consequently be ranked by incremental benefit, this incremental benefit ranking determines queues to be worked by collection specialists), wherein executing the one or more workflows comprises processing the one or more records based on the one or more predictions and further applying the applied one or more rules, and wherein further applying the one or more applied rules comprises performing, by the executing workflows, one or more actions defined in the applied one or more rules associated with conditions satisfied by the one or more records and one or more predictions (paragraph [0124], to collect dollars on an account generally requires the allocation of collection resources in some fashion, however, it is undesirable to act at all on straight rollers because actions will not produce a cure, typical actions taken at this stage are letters and phone calls; also see paragraph [0042], [0115]-[0016]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include defining, by the records management and processing system, a model related to and defining processing conditions for the records, wherein the model comprises one of a propensity model defining an estimate of a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time or a sensitivity model defining a probability of successfully completing processing of a record when a given action of set of actions are performed; generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records; applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions; wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records in the one or more predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records into medical data management system of Cohen.
Motivation to do so would be to include defining, by the records management and processing system, a model related to and defining processing conditions for the records, wherein the model comprises one of a propensity model defining an estimate of a propensity for satisfactorily completing processing of a record if certain actions or no actions are taken at a certain time or a sensitivity model defining a probability of successfully completing processing of a record when a given action of set of actions are performed; generating, by the records management and processing system, one or more predictions for each of one or more records of the plurality of records based on the model and data of the one or more records, the one or more predictions comprising forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records; applying, by the records management and processing system, the one or more rules to the one or more records and one or more predictions; wherein applying the one or more rules to the one or more records and one or more predictions comprises assigning one or more tags of a plurality of tags to one or more of the records based on the forecasts of an amount of time or resources for further processing of the one or more records and a probability of success of the further processing of the one or more records in the one or more predictions and conditions defined in the applied one or more rules, each tag of the plurality of tags comprising information identifying data in a record or predictions for the one or more records; and processing, by the records management and processing system, the one or more records according to one or more workflows executed by the records management and processing system, wherein the executed workflow is selected from a plurality of workflows based on the one or more tags assigned to each record of the one or more records to be able to evaluate the effectiveness of different collection actions, and use the information found in the collector’s notes as well (Shao, paragraph [0013], line 4-6).
Regarding claim 5, Cohen as modified by Shao teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the one or more predictions further comprise a forecast of an amount of time or resources needed to complete processing of the record (Shao, paragraph [0047], [0062], [0125], once the predictive model has been trained, the models are used with current delinquent debt account information to make prediction about current debt accounts; the predictive model for estimating the value of delinquent debt account is used to prioritize resources for contacting debtors; the delinquent debt predictive model predicts the percentage likelihood of collecting on delinquent debt; multiplying the likelihood of collections times the face value of the debt produces the expected value of the delinquent debt; the calculation of the expected value of the delinquent debt also consider the net-present value of the debt, based on an estimate of how long it will take for the debt to be paid). 
Regarding claim 9, Cohen as modified by Shao teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the model comprises the propensity model (Shao, paragraph [0115], accounts that enter early-delinquency can be classified as ‘self-cure’, ‘straight rollers’, and ‘cure-with-action’, as the name suggest, self-cure accounts become current irrespective of whether the bank takes any collection or not, straight rollers are those accounts that undergo the entire delinquency circle irrespective of any collection action taken, the account that are of major interest for focusing the collection effort are those account that will only cure with intervention).
Regarding claim 10, Cohen as modified by Shao teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the model comprises the sensitive model (Shao, paragraph [0047],[0062], [0125], [0116], [0117], [0123], once the predictive model has been trained, the models are used with current delinquent debt account information to make prediction about current debt accounts; the predictive model for estimating the value of delinquent debt account is used to prioritize resources for contacting debtors; the delinquent debt predictive model predicts the percentage likelihood of collecting on delinquent debt; multiplying the likelihood of collections times the face value of the debt produces the expected value of the delinquent debt; the calculation of the expected value of the delinquent debt also consider the net-present value of the debt, based on an estimate of how long it will take for the debt to be paid; predictive model estimates may be used: one that estimate the probabilities the probability that the account cures will intervention and another estimates the account cures without intervention, respectively; the probability to pay given an action or without an action is used as measure for collection agency; once the most desirable action for each account is chosen and the associated value computed, the account can consequently be ranked by incremental benefit, this incremental benefit ranking determines queues to be worked by collection specialists).
As per claim 11, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected; noted, Fig. 1 of Cohen reference teaches the ‘system’.
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected; noted, Fig. 1, paragraph [0047] in specification of Cohen reference teaches the ‘non-transitory computer readable medium’.
Claims 6-8, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Pub. No. 2006/0031094 A1) in view of Shao et al. (U.S. Pub. No. 2007/0156557 A1), further in view of Daly et al. (U.S. Pub. No. 2008/0222640 A1).
Regarding claim 6, Cohen as modified by Shao teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules. 
Daly teaches wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules (they system includes a plurality of scheduling rules that include criteria 44, 46, 48 and associated rules 38, 40, 42, in one embodiment, each criterion is associated with one rule, therefore, the determination of which rule or rules apply involves selecting the proper criteria that match a given task request, paragraph [0020], line 5-10; the rule set or lookup table in the associated with the history buffer in the memory controller maintains a list of rules to be used to determine if a low priority memory request should be schedule or not, paragraph [0022], line 15-19; having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-defined scheduling rules, paragraph [0025], line 2-4 and 9-11; matches to a rule indicate a certain distribution of task requests that should be scheduled from each queue, queue will be selected randomly, based on the probability given the rule, and a task request from that queue will be scheduled, resulting in a certain level of service for each queue, paragraph [0030], line 2-6).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules into medical data management system of Cohen.
Motivation to do so would be to include wherein processing the one or more records according to the one or more workflows comprises assigning, by the workflow, a priority level to processing of the one or more records based on the generated predictions and applied one or more rules to address a need that can schedule a variety of tasks so that the execution of higher priority tasks is not inhibited by lower priority tasks (Daly, paragraph [0004]).
Regarding claim 7, Cohen as modified by Shao and Daly teach all claimed limitations as set forth in rejection of claim 6, further teach comprising ranking, based on the generated predictions and one or more rules, processing of records having a same assigned priority level (Daly teaches having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-defined scheduling rules, paragraph [0025], line 2-4 and 9-11; matches to a rule indicate a certain distribution of task requests that should be scheduled from each queue, queue will be selected randomly, based on the probability given the rule, and a task request from that queue will be scheduled, resulting in a certain level of service for each queue, paragraph [0030], line 2-6, probability is interpreted as prediction and rule is interpreted as one or more rules; a priority or priority level is associated with each identified task request, and each task request is communicated to and saved in the queue corresponding to its associated priority, paragraph [0024], line 6-9; the schedule is capable of determining a schedule or order and times for executing the task requests contained in the queue, the scheduler determines this order and time in accordance with one or more predefined scheduling rule, these rules can be based upon the priority associated with the task requests, the order in which the task requests were received, the current state of the queues as well as other factor, paragraph [0018], line 9-16, noted, ordering of task request is interpreted as ranking processing of records having a same assigned priority level). 
Regarding claim 8, Cohen as modified by Shao and Daly teach all claimed limitations as set forth in rejection of claim 6, further teach wherein assigning the priority level to the processing of the one or more records based on the one or more applied rules comprises de-prioritizing processing of one or more records satisfying the conditions of the applied rules and wherein de-prioritizing the processing of the one or more records comprises postponing the processing of the one or more records or hiding the one or more records from view in a user interface presenting records for processing (Daly teaches the system includes a plurality of scheduling rules that include criteria 44, 46, 48 and associated rules 38, 40, 42, in one embodiment, each criterion is associated with one rule, therefore, the determination of which rule or rules apply involves selecting the proper criteria that match a given task request, paragraph [0020], line 5-10; the rule set or lookup table in the associated with the history buffer in the memory controller maintains a list of rules to be used to determine if a low priority memory request should be schedule or not, paragraph [0022], line 15-19; having identified the task requests, determine the priority of each task request and stored the prioritized task requests in the appropriate log, a task request from the list is identified to be schedule for processing, using the priority level, the task requests are identified and scheduled in accordance with a plurality of pre-defined scheduling rules, paragraph [0025], line 2-4 and 9-11; processing of identified task request is either delayed or rejected when any identified probability of occurrence exceed a pre-determined threshold, paragraph [0011], line 11-13, noted, delaying process is interpreted as postponing the process of one or more records). 
As per claims 14 and 18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 6 and are similarly rejected.
As per claims 15-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 7-8 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 7-8 respectively and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/            Supervisory Patent Examiner, Art Unit 2168